Citation Nr: 1133528	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2007 for an award of total disability compensation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to May 29, 2007 for basic eligibility to Dependants' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision combined the 10 percent evaluation assigned for hypertension with the compensable, 80 percent evaluation for nephrotic syndrome, and changed the assigned effective dates for the Veteran's awards of TDIU and DEA from June 5, 2007 to May 29, 2007.  In January 2011, the Board Remanded the claim for an effective date prior to May 29, 2007 for the grant of TDIU and of DEA.


FINDINGS OF FACT

1.  The Veteran's statements in his applications for TDIU establish that he had substantial gainful employment during 2006.  

2.  Clinical records demonstrate that service-connected disabilities would have precluded the Veteran from working more than a few hours a day beginning January 10, 2007.  

3.  The Veteran is eligible for DEA effective the date of the grant of TDIU, January 10, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU are met from January 10, 2007.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for an effective date of January 10, 2007, for eligibility for DEA are met.  38 U.S.C.A. § 3501 (West 2002 & 2010); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to TDIU prior to May 29, 2007.  Before addressing the merits of the claim, the Board will determine whether VA's duties to notify and assist the Veteran have been met. 

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  

As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In this case, a letter issued in June 2007, soon after the Veteran's June 2007 submission of the TDIU claim, advised the Veteran of the evidence required to substantiate TDIU, and advised the Veteran of provisions governing the effective date if the benefit should be granted.  The June 2007 VCAA letter fully satisfied 
VA's duty to notify obligations with respect to the Veteran's earlier effective date claim for TDIU.  
Following the February 2011 Board Remand of the issue of the proper effective date for TDIU, the RO issued a detailed letter in March 2011 which advised the Veteran of the governing regulations and outlined, in four separate paragraphs, the types of clinical, lay, financial, and other evidence the Veteran could submit to substantiate the claim.  The letter again advised the Veteran of how VA assigns effective dates and outlined the respective responsibilities of VA and the Veteran in obtaining and submitting evidence to support his claim. 

Furthermore, for effective date claims such as here, where TDIU has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.  

Finally, the Board notes that the Veteran has been represented by an attorney throughout the pendency of the claim for an earlier effective date for TDIU.  


For the reasons set forth above, and given the facts of this case, the Board finds that VA has more than fulfilled its VCAA notification duties to the Veteran.  

Duty to Assist

The Board also concludes that VA's duty to assist has been satisfied.  VA examination was conducted in July 2007, shortly after the claim for TDIU was submitted.  VA outpatient treatment records for the period prior to and following the filing of the claim were obtained.  

The Veteran has indicated that he does not received private medical care outside VA.  He has not applied for Social Security Administration or other disability benefits outside VA, so no other available records have been identified.  The Veteran was advised to submit or identify any clinical, lay, or financial records pertinent to his claim, but has not identified any additional records.  The Veteran was afforded opportunity to submit evidence or argument to substantiate his contention that he submitted a claim for TDIU prior to May 29, 2007, and that he factually met the criteria for TDIU prior to May 29, 2007.  No additional evidence or argument was obtained on Remand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.


1.  Claim for effective date prior to May 29, 2007 for award of TDIU

The provisions of 38 U.S.C. § 5110(a) govern the assignment of an effective date for an award of benefits.  The statute provides that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2).  An award of TDIU is considered an award of an increased evaluation, so the effective date of the award may be a year prior to the claim.  Moreover, the Veteran, through his attorney, asserts that the Veteran should be considered to have submitted a claim for TDIU prior to May 2007.  

At an April 2007 VA examination, the Veteran reported that he had been unemployed for one to two years.  In a claim submitted in June 2007, on the form for claiming TDIU, VA Form 21-8940, the Veteran reported that his disability affected full-time employment beginning "Fall of 06."  The Veteran reported total income in the past 12 months of $20,000.00.  

On VA examination conducted in July 2007, the Veteran reported that he "retired" in 2005 as a result of his service-connected disabilities.  In April 2008, the Veteran submitted another claim for TDIU, on VA Form 21-8940.  The Veteran reported that he last worked full-time in 2000, that his disabilities affected full-time employment in "FALL 2006."  His recent employment was custom haying, and farming, raising cattle and hogs.  The Veteran did not indicate when he last considered his farming operation as substantial gainful employment.  

The Veteran has not provided any financial records, or reports of financial records, other than the incomplete information on the 2007 and 2008 applications for TDIU.  
The Veteran has variously reported that he "retired" in 2005, or in "fall 2006."  

The clinical records reflect that the Veteran has had physical problems for many years.  He suffered a stroke in the late 1980s.  In 1997, nephritic syndrome, which is now evaluated as 80 percent disabling, was first diagnosed.  Since 1997, the Veteran has been treated for numerous medical problems.  

The Veteran's attorney, by a statement submitted in May 2007, contends that the Veteran has been unemployed since 2002.  However, the Veteran reported "Fall 2006" as his most recent fulltime employment on two TDIU claims forms the Veteran completed.  The Veteran also indicated, in his May 2007, that he had earned $20,000 in the past 12 months.  The Veteran did not indicate when the 12 months in which he had that level of income began or ended.  

The clinical records reflect that the Veteran was evaluated by his VA providers in "Fall 2006" several times in August 2006, twice for medical disorders and once for dental treatment in September 2006, about weekly in October 2006, twice in November 2006, and two times in December 2006.  These treatment visits reflect that the Veteran continued to have difficulty controlling and regulating his blood glucose levels and his blood pressure, but do not reflect that the Veteran's service-connected disabilities manifested increased in severity.  

In January 2007, the Veteran's treating providers expressed increased concern about control of blood glucose.  On January 10, 2007, the provider recommended the Veteran replace his "accucheck machine," used to monitor blood glucose.  Also on that date, he was referred for home Telehealth screening.

Following the January 10, 2007 evaluations, the VA clinical records reflect near-daily Telehealth evaluations and discussions, except where there were in-person evaluations, over the next several months.  The VA records reflect that the Veteran was formally evaluated at least 20 times during the month of February 2007, for 
example, including through Telehealth evaluations.  Telehealth reviews of his vital signs reflect evaluation of three sets of vital signs daily.  Monitoring of at least three sets of vital signs daily several times a week continued through March 2007 and April 2007.  

The Board finds that the clinical records substantiate that the Veteran's health care would have precluded more than a few hours a day of work from January 10, 2007.  The evidence prior to that date reflects that the Veteran's service-connected disabilities affected his ability to work as early as 2002, as alleged by the Veteran's attorney.  Nevertheless, the Veteran reported that he was able to work until "Fall 2006."  The Veteran's reports on his TDIU applications must be considered the most accurate and credible evidence of record.  Those reports appear to state that he had $20,000 in income in the 12 months preceding "Fall 2006."  As that amount of income is above the level defined as substantial gainful employment for purposes of benefits administered by VA, the facts of record as presented by the Veteran establish that he did not meet criteria for TDIU prior to "Fall 2006."  38 C.F.R. § 4.16(a) (defining marginal employment in terms of poverty level established by the U.S. Department of Commerce).  

The Veteran had a spouse and two dependants in 2006.  The poverty level for an individual in a family with four members was defined for 2006 as $20,000.  71 Fed. Reg. 3848-3849 (Jan. 24, 2006).  Thus, the Veteran's statements appear to establish that he had income for 2006 equal to or above the poverty level for 2006, without consideration of VA compensation benefits (in 2006, prior to a 2007 rating decision which increased his evaluations, the Veteran's compensation was slightly more than $800 per month).  

The Veteran's statements that he was unemployed, and that he had retired, contrast with statements from the Veteran reflecting that he continued to have earned income.  If the Veteran's income for tax purposes fell below the poverty threshold, it would have been in his interest to submit records of that decline in income to VA.  The Veteran has not provided specific financial information.  As noted above, the 
Veteran was sent at least two VCAA notices which provided detailed information about the types of evidence which could support a finding of individual unemployability.  In addition, the Board's Remand provided information about how the Veteran could substantiate the claim and why the claim was Remanded to afford the Veteran an opportunity to submit additional information.  The fact that the Veteran did not submit evidence to support a finding of TDIU prior to 2007, when offered the specific opportunity to do so, is unfavorable to a finding that the Veteran met the criteria for TDIU prior to January 10, 2007.  

There is no date in "Fall 2006" that the Veteran has identified or which the evidence of record establishes as a date on which the Veteran was last able to maintain substantial gainful employment.  The Board has weighed the Veteran's statement that he had $20,000 in income during a 12-month period for which the dates are undefined against the statement at the July 2007 VA examination that he "retired" in 2005.  The Board also notes that July 2007 VA outpatient treatment notes reflect that the Veteran reported that he spent a "lot of time" outdoors.  The Veteran was explaining when he had been unable to follow certain instructions he had been given regarding self-care.  This clinical record suggests that the Veteran continued to pursue his farming business operation, but, interpreting the records in the light most favorable to the Veteran, does not establish that the Veteran's efforts resulted in substantial gainful employment.  

The Veteran's report that he had $20,000 in income in a 12-month period apparently ending in Fall 2006 establishes that the Veteran had substantial gainful employment prior to fall 2006.  Faust v. West, 13 Vet. App. 342, 356 (2000) ("substantially gainful employment" is an occupation that provides an annual income that exceeds the poverty threshold, irrespective of the number of hours or days the Veteran actually works).  The clinical records demonstrate that the service-connected disabilities precluded the Veteran from working more than a few hours each day from January 10, 2007.  


The Board acknowledges that there are some notations of record which appear to indicate that the Veteran was unemployed or considered himself retired prior to January 10, 2007.  However, the Veteran's statements are conflicting, and no specific financial information has been provided.  The Board finds that the Veteran statements on his 2007 and 2008 applications establish that he earned income above the poverty level in 2006.  The Veteran's statements for TDIU applications are more specific than the other evidence as to employment or employability.  The record as a whole establishes that the Veteran met the criteria for TDIU as of January 10, 2007, but not prior to that date.  

The preponderance of the evidence favors a grant of TDIU on, but not prior to, January 10, 2007.  While there is some conflicting evidence favoring an earlier date, it is outweighed by the evidence which favors January 10, 2007, as the date the Veteran first met the criteria for TDIU.  Therefore, there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for an effective date for TDIU prior to May 29, 2007 may be granted as of January 10, 2007, but no earlier date.  

2.  Claim for effective date prior to May 29, 2007, for DEA benefits

The Veteran contends that he should have an effective date earlier than May 29, 2007, for eligibility for DEA for his family members.  For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, such as the death of the Veteran.  

After discussed above, after reviewing the record, the Board finds that the Veteran met the criteria for a permanent and total disability rating for compensation purposes on Jnaury 10, 2007.  To this extent, the claim for an earlier effective date 
for eligibility for DEA is granted.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability, the effective date of such eligibility cannot precede January 10, 2007.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date of January 10, 2007 for an award of total disability compensation based on individual unemployability due to service-connected disabilities is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An effective date of January 10, 2007 for an award of basic eligibility for Dependants' Educational Assistance is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


